Citation Nr: 0918501	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from December 1941 to December 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In view of the Board's favorable decision on the request to 
reopen, the Board has characterized the appeal involving 
bilateral hearing loss as encompassing the two matters set 
forth on the title page.  

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection, on the merits, is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 1949 rating decision severed service 
connection for bilateral defective hearing; although notified 
of the denial, the Veteran did not initiate an appeal.

2.  The evidence received since the February 1949 rating 
decision includes evidence that is not cumulative or 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1949 rating decision, which severed service 
connection for bilateral defective hearing, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

II.  Claim to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a January 1946 rating decision, the RO granted service 
connection for bilateral defective hearing.  However, in a 
February 1949 rating decision, the RO severed service 
connection for the disability stating that there was no 
evidence of treatment, alleged acoustic trauma, or infection 
in service; that there was no VA examination confirming the 
disability; and that the slow deterioration of hearing was 
due to natural progress.  Although notified of the denial in 
a February 1949 letter, the Veteran did not initiate an 
appeal.  Hence, the decision is final as to the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a request to reopen a claim 
for service connection for bilateral hearing loss in 
September 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial was the February 1949 
rating decision that severed service connection for bilateral 
defective hearing.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the February 1949 rating decision, the RO essentially 
denied service connection for bilateral hearing loss because 
there was no evidence of aggravation, noting that the 
increase in hearing loss was due to the natural progress of 
the disorder.  The evidence then before the RO included 
service treatment records.  A December 1941 induction 
examination report reflects 15/20 hearing in the right ear 
and 20/20 hearing in the left ear.  There was a notation of 
impaired hearing in January 1944 showing 2/15 hearing in the 
right ear and the Veteran's report of first noting hearing 
loss in 1938.  A December 1945 separation examination report 
reflects 8/15 hearing in the right ear and 10/15 hearing in 
the left ear, based on whispered voice testing.  
[Parenthetically, the RO noted that whispered voice findings 
will be changed to conversational voice findings by doubling 
the numerator.  Thus, the RO converted the separation 
examination findings to 16/20 hearing in the right ear and 
20/20 hearing in the left.]

Evidence received since the February 1949 final prior denial 
of the claim includes private treatment records and 
additional statements from the Veteran and his 
representative.  A November 1936 pre-service examination 
report reflects 20/20 hearing bilaterally.  An April 1946 
post-service examination report reflects 10/20 hearing in the 
right ear and 15/20 hearing in the left ear.  The Board 
observes that the latter report, completed within four months 
of separation from service, reflects a worsening of the 
Veteran's hearing in the right ear and hearing loss in the 
left ear.  The Veteran asserts that his hearing loss was 
caused or aggravated by exposure to loud noise on the firing 
range in service.

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence suggests that the Veteran's 
hearing loss may be associated with service, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening a claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for 
bilateral hearing loss, on the merits.

The Veteran contends that he has bilateral hearing loss due 
to exposure to loud noise on the firing range in service.  He 
also asserts that he was not provided any hearing protection.

Initially, the Board observes that there is no objective 
evidence that the Veteran currently has bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  However, a February 1949 VA audiology examination 
report reflects a diagnosis of defective hearing, conductive 
type, bilateral, with audiogram findings indicating hearing 
loss disability in each ear as defined by 38 C.F.R. § 3.385.  
Moreover, the Veteran maintains that he still suffers from 
hearing loss, and the Board observes that he is competent, as 
a layperson, to report that about which he has personal 
knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
there is evidence of current disability.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

As regards the right ear, the Veteran entered service with 
15/20 hearing, complained of impaired hearing in January 1944 
and was found to have 2/15 hearing, and, although the 
discharge examination appears to reflect no worsening, 
hearing within four months of discharge was further reduced 
to 10/20.  Thus, while the record indicates that the Veteran 
may have had a pre-existing right ear hearing loss when he 
entered service, it does not include sufficient evidence to 
resolve the question of whether the disability was aggravated 
by service.  Pursuant to 38 U.S.C.A. § 1111 and Wagner, 370 
F.3d 1089, rebuttal of the presumption of soundness requires 
clear and unmistakable evidence of both a pre-existing 
disability and evidence that the disability was not 
aggravated by service.  As VA bears the burden of proof on 
these points, the Board finds that the record is insufficient 
to resolve the claim on appeal, and that further medical 
examination and opinion is warranted.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As regards the left ear, service induction and separation 
examinations appear to reflect normal hearing, but hearing 
within four months after discharge was 15/20.  Thus, there is 
evidence of hearing loss within a short time after discharge.  
As the above evidence "indicates" that there "may" be a 
nexus between current disability and in-service noise 
exposure, a VA examination to obtain a medical opinion 
addressing these points is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Further RO action is also needed to comply with the 
notification requirements of the VCAA.  Although the Veteran 
was provided notice as to reopening his claim for service 
connection for bilateral hearing loss, he was not provided 
notice as to the underlying claim for service connection.  
Thus, corrective action should be taken on remand.  The RO 
should also ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, the disability rating and effective date-as 
appropriate.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the Veteran a 
VCAA compliant letter specific to the 
claim for service connection for bilateral 
hearing loss.  The RO should request that 
the Veteran provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional medical 
records pertaining claim that are not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman, 
as appropriate, and the RO should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's response 
expires, the RO should arrange for the 
Veteran to undergo VA examination, by an 
otolaryngologist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Audiometry and speech discrimination 
testing (with all results made available 
to the physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.  

With respect to each diagnosed hearing 
loss disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the Veteran's in- and 
post-service history and assertions, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely noise exposure associated 
with the firing range.  In addition to the 
service treatment records, the physician 
should consider the findings of the April 
1946 post-service hearing examination.

In rendering the requested opinion, the 
physician should specifically address 
whether each current hearing loss 
disability (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) is 
otherwise medically related to service.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


